COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-424-CR

                                                 
 

TOBE C. NWIGWE	  	          				       APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM COUNTY CRIMINAL 
COURT NO. 3 OF DENTON COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Appellant’s Withdrawal Of Notice Of Appeal (Pursuant to Texas Rule Of Appellate Procedure 42.2)” filed by 
appellant Tobe C. Nwigwe, pro se.
  The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
 See id.,
 Tex. R. App. P. 43.2(f).													PER CURIAM

PANEL:  
DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App
. P. 
47.2(b)



DELIVERED: April 2, 2009							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.